DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and remarks filed on 02/05/2022.
Claim 1-13 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Objections
Claim 1 objected to because of the following informalities: line 16 recites “…predetermined condition being one a condition selected…” Examiner recommends applicant write this limitation as --…predetermined condition being one of a condition selected…--.  Appropriate correction is required.
Claim 8 objected to because of the following informalities: line 6 recites “…predetermined condition being one a condition selected…” Examiner recommends applicant write this limitation as --…predetermined condition being one of a condition selected…--.  Appropriate correction is required.
Claim 9 objected to because of the following informalities: line 9 recites “…predetermined condition being one a condition selected…” Examiner recommends applicant write this limitation as --…predetermined condition being one of a condition selected…--.  Appropriate correction is required.
Claim 10 objected to because of the following informalities: line 5 recites “…predetermined condition being one a condition selected…” Examiner recommends applicant write this limitation as “…predetermined condition being one of a condition selected…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

15.	Claims 1-5 and 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
18.	Claim 1, lines 6-7 recite the limitation "the vehicle information receiving unit." It is unclear if this is the same as the first vehicle information receiving unit mentioned in line 6 of the same claim. Examiner recommends the applicant write this limitation as –the first vehicle information receiving unit.-- 
20.	Claim 3, line 9 recites the limitation "a setting information transmitting unit." It is unclear if this is the same setting information transmitting unit mentioned in line 3-4 of the same claim.
21.	Claim 4, line 5 recites the limitation "a one of the plurality of consumable." It is unclear if this is consumable is from the same group mentioned in line 3 of claim 4. Examiner recommends the applicant write this limitation as –the one of the plurality of consumable.--  
Claim 11, line 5 recites the limitation "a one of the plurality of consumable." It is unclear if this is consumable is from the same group mentioned in line 3 of claim 11. Examiner recommends the applicant write this limitation as –the one of the plurality of consumable.--  
Claim 12, line 5 recites the limitation "a one of the plurality of consumable." It is unclear if this is consumable is from the same group mentioned in line 3 of claim 12. Examiner recommends the applicant write this limitation as –the one of the plurality of consumable.-- 
	Claim 13, line 5 recites the limitation, “the determination condition.” There is insufficient antecedent basis for this limitation in the claim. Examiner recommends the applicant write this limitation as –the predetermined determination condition.--  
Claim Rejections - 35 USC § 101
27.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

28.	Claims 1, 8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes and are further reviewed below, starting with claim 1.
1)	A vehicle consumable management system comprising: 
an on-board communication device that is installed in a vehicle, and includes an information collecting unit configured to collect information relating to one of a plurality of consumables of the vehicle, and a vehicle information transmitting unit configured to transmit the information collected by the information collecting unit to a server device outside the vehicle; 
a vehicle-external device that includes a first vehicle information receiving unit, the vehicle information receiving unit configured to receive the information transmitted by the on-board communication device, a vehicle information storage unit configured to store the information received by the vehicle information receiving unit, and a vehicle information transmitting unit of the vehicle-external device configured to transmit the information stored in the vehicle information storage unit to a terminal device; and 
the terminal device includes a second vehicle information receiving unit configured to receive the information transmitted by the vehicle-external device, a replacement time determination unit configured to determine, based on the information received by the second vehicle information receiving unit and a predetermined determination condition, the predetermined condition being one a condition selected from the group consisting of a time, a distance, and a use, a time to replace a one of the plurality of consumables of the vehicle, an accepting unit configured to accept a setting operation for setting the predetermined determination condition, a condition changing unit configured to change the predetermined determination condition to a user determination condition, and a notification unit configured to perform notification of the time to replace the one of the plurality of consumables of the vehicle based on a result of the user determination condition processed by the replacement time determination unit.
Step 1: Statutory Category – Yes
29.	The claim recites a system.  The claim falls within one of the four statutory categories. MPEP 2106.03.
Step 2A Prong one evaluation: Judicial Exception – Yes - Mental processes 
30.	Claim is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
31.	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.  
32.	The claim recites “a replacement time determination unit configured to determine, based on the information received by the vehicle information receiving unit of the terminal device and a predetermined determination condition, the predetermined condition being one a condition selected from the group consisting of a time, a distance, and a use, a time to replace a consumable of the vehicle.” This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. For example, a person may recognize that the predetermined time to change their oil has come up and they may choose to either extend that time or change the oil now. This step is directed to a mental process.
33.	The limitations of “accepting a setting operation for setting the predetermined determination condition” and “changing the determination condition to a user determination condition” are directed to a mental process. For example, after a person determined their oil did not need to be changed based on the predetermined condition they would mentally accept that decision and change the change oil condition to a future date of their choosing. The step recites a mental process.
34.	The limitation of “performing notification of the time to replace one of the plurality of consumables of the vehicle based on a result of the user determination condition” is directed to a mental process of self-reminding of the time to replace the oil based on previous mental observation and judgement.  This step recites a mental process.
Step 2A Prong two evaluation: Practical Application – No
35.	Claim(s) is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
36.	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
37.	The claim recites the limitations of “collecting information relating to one of a plurality of consumables of the vehicle” and “storing the information” are described at a high level of generality (i.e. as a general means of collecting/gathering data for use in the determining step). This amounts to mere data gathering which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). The limitations of “transmitting the information collected” and “receiving the information” are recited multiple times, also at high level of generality (i.e. as general means of inputting/outputting/transferring data from the collecting step). This amounts to mere data transferring which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). 
38.	The claim recites the additional element of “an on-board communication device” that collects information and transmits it. The collection and transmission steps are recited at a high level of generality and merely automate, therefore acting as a generic computer to perform the extra solution activity of data gathering and transmitting, see MPEP 2106.05(g).    
39.	The claim recites the additional element of “a vehicle-external device” receives the information collected previously, stores it, and transmits it. These steps recited at a high level of generality and merely automate, therefore acting as a generic computer to perform the extra solution activity of data receiving, storing, and transmitting, see MPEP 2106.05(g).    
40.	The claim recites the additional element of “a terminal device” that receives information previously collected. This step is recited at a high level of generality and merely automates, therefore acting as a generic computer to perform the extra solution activity of data receiving, see MPEP 2106.05(g).    
41.	Besides being interpreted as a mental step, the step of “performing notification” is also recited at high level of generality (i.e. as a general means of displaying the time to replace consumable), and amounts to mere post solution of displaying data, which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).    
Step 2B evaluation: Inventive concept - No
42.	Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
43.	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of collect, transmit, receive, and store information and perform notification were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the on-board communication device, vehicle-external device, and terminal device are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
44.	For these reasons, there is no inventive concept in claim 1, and thus it is ineligible.

8)	A terminal device comprising:
a vehicle information receiving unit configured to receive information relating to each of the plurality of consumables of a vehicle that is transmitted from a vehicle-external device;
a replacement time determination unit configured to determine, based on the information received by the vehicle information receiving unit and a predetermined determination condition, the predetermined condition being one a condition selected from the group consisting of a time, a distance, and a use, a time to replace a one of the plurality of  consumables of the vehicle;
an accepting unit configured to accept a setting operation for setting the predetermined determination condition;
a condition changing unit configured to change the predetermined determination condition to a user determination condition; and
a notification unit configured to perform notification of the time to replace the one of the plurality of consumables of the vehicle based on a result of the user determination condition processed by the replacement time determination unit.
Step 1: Statutory category – Yes 
45.	The claim recites a terminal device, which is a machine.  The claim falls within one of the four statutory categories, see MPEP 2106.03.
Step 2A Prong one evaluation: Judicial Exception – Yes – Mental processes
46.	Claim 8 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
47.	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.  
48.	The claim recites “a replacement time determination unit configured to determine, based on the information received by the vehicle information receiving unit and a predetermined determination condition, the predetermined condition being one a condition selected from the group consisting of a time, a distance, and a use, a time to replace a one of the plurality of consumables of the vehicle.” This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. For example, a person may recognize that the predetermined time to change their oil has come up and they may choose to either extend that time or change the oil now. This step is directed to a mental process.
49.	The limitations of “accepting a setting operation for setting the predetermined determination condition” and “changing the predetermined determination condition to a user determination condition” are directed to a mental process. For example, after a person determined their oil did not need to be changed based on the predetermined condition they would mentally accept that decision and change the change oil condition to a future date of their own choosing. The step recites a mental process.
50.	The limitation of “performing notification of the time to replace the one of the plurality of consumables of the vehicle based on a result of the user determination condition” is directed to a mental process of self-reminding of the time to replace the oil based on previous mental observation and judgement.  This step recites a mental process.
Step 2A Prong Two evaluation:  Practical Application - No
51.	Claim 8 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
52.	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
53.	The claim limitation of “receiving information” is recited at high level of generality (i.e. as general means of inputting/outputting/transferring data from the collecting step). This amounts to mere data transferring which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). 
54.	Besides being interpreted as a mental step, the step of “performing notification” is also recited at high level of generality (i.e. as a general means of displaying the time to replace consumable), and amounts to mere post solution of displaying data, which is a form of insignificant extra-solution activity.  
55.	The claim recites the additional element of “a terminal device” that receives information previously collected. This step is recited at a high level of generality and merely automates, therefore acting as a generic computer to perform the extra solution activity of data receiving, see MPEP 2106.05(g).    
Step 2B evaluation: Inventive concept - No
56.	Claim 8 is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
57.	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of receiving and performing notification were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the vehicle is anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
58.	For these reasons, there is no inventive concept in claim 8, and thus it is ineligible.

10)	A vehicle consumable management method comprising the steps of, 
collecting, by a vehicle, information relating to each of a plurality of consumables and transmitting the collected information to the outside of the vehicle;
determining, based on the collected information transmitted by the vehicle and a predetermined determination condition, the predetermined condition being one a condition selected from the group consisting of a time, a distance, and a use, a time to replace a consumable of the vehicle;
accepting a setting operation for setting the predetermined determination condition;
changing the predetermined determination condition to a user determination condition based on the accepted setting operation; and
performing notification of the time to replace the one of the plurality of consumables of the vehicle based on a result of the user determination condition.
Step 1: Statutory category – Yes 
59.	The claim recites a method including at least one step.  The claim falls within one of the four statutory categories, see MPEP 2106.03.
Step 2A Prong one evaluation: Judicial Exception – Yes – Mental processes
60.	Claim 10 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
61.	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
62.	The claim recites the limitation of “determining based on the information provided by the vehicle and a predetermined determination condition, the predetermined condition being one a condition selected from the group consisting of a time, a distance, and a use, a time to replace a consumable of the vehicle”.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, this step encompasses a person viewing/observing collected traveled data and service record and making a mental determination whether to cut short or to extend the time to change the engine oil based on predetermined condition whether the oil is regular or synthetic.  This step recites a mental process.  
63.	The steps of “accepting a setting operation for setting the predetermined determination condition” and “changing the predetermined determination condition to a user determination condition based on the accepted setting operation” are also directed to mental processes.  For example, these steps encompass the user mentally accepting and changing the time to change the engine oil based on the determination that the oil used was synthetic and therefore extending the time of consumable replacement. 
64.	The limitation of “performing notification of the time to replace the one of the plurality of consumables of the vehicle based on a result of the user determination condition” is directed to a mental process of self-reminding of the time to replace the oil based on previous mental observation and judgement.  This step recites a mental process.
Step 2A Prong Two evaluation:  Practical Application - No
65.	Claim 10 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
66.	In the present case, the additional limitations beyond the above-noted abstraction are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
67.	The claim recites additional steps of “collecting information relating to each of a plurality of consumables and transmitting the collected information to outside the vehicle” The collecting step is recited at high level of generality within the specification (i.e. as general means of collecting/gathering data for use in the determining step). This amounts to mere data gathering which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). The transmitting step is also recited at high level of generality (i.e. as general means of transferring data from the collecting step). This amounts to mere data transferring which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). 
68.	The claim recites the additional element of “a vehicle” that performs the collecting step.  The collecting of information by a vehicle is recited at a high level of generality and merely automates the collecting step, therefore acting as a generic computer to perform the extra solution activity of data gathering and transmitting, see MPEP 2106.05(g).  
69.	Besides being interpreted as a mental step, the step of “performing notification” is also recited at high level of generality (i.e. as a general means of displaying the time to replace consumable), and amounts to mere post solution of displaying data, which is a form of insignificant extra-solution activity.  
Step 2B evaluation: Inventive concept - No
70.	Claim 10 is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
71.	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of collecting, transmitting and performing notification were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the vehicle is anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
72.	For these reasons, there is no inventive concept in claim 10, and thus it is ineligible.

73.	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to “software per se.” A complete analysis is outlined below.
9)	A computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, caused at least one programmable processor to perform operations comprising:
a vehicle information receiving unit configured to receive information relating to a plurality of consumables of a vehicle that is transmitted from a vehicle-external device;
a replacement time determination unit configured to determine, based on the information received by the vehicle information receiving unit and a predetermined determination condition the predetermined condition being one a condition selected from the group consisting of a time, a distance, and a use, a time to replace a consumable of the vehicle;
an accepting unit configured to accept a setting operation for setting the predetermined determination condition;
a condition changing unit configured to change the predetermined determination condition to a user determination condition; and
a notification unit configured to perform notification of the time to replace the one of the plurality of consumables of the vehicle based on a result of the user determination condition processed by the replacement time determination unit.
Step 1: Statutory category – No
74.	The claim recites a computer program, which is “software per se.”  The claim does not fall within one of the four statutory categories, see MPEP 2106.03, and is therefore ineligible.
75.	Though claim 9 failed the 101 analysis at the first step, examiner will continue the analysis for the sake of compact prosecution.
Step 2A Prong one evaluation: Judicial Exception – Yes – Mental processes
76.	Claim 9 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
78.	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.  
79.	The claim recites “a replacement time determination unit configured to determine, based on the information received by the vehicle information receiving unit and a predetermined determination condition the predetermined condition being one a condition selected from the group consisting of a time, a distance, and a use, a time to replace a consumable of the vehicle.” This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. For example, a person may recognize that the predetermined time to change their oil has come up and they may choose to either extend that time or change the oil now. This step is directed to a mental process.
80.	The limitations of “accepting a setting operation for setting the predetermined determination condition” and “changing the predetermined determination condition to a user determination condition” are directed to a mental process. For example, after a person determined their oil did not need to be changed based on the predetermined condition they would mentally accept that decision and change the change oil condition to a future date. The step recites a mental process.
81.	The limitation of “performing notification of the time to replace the one of the plurality of consumables of the vehicle based on a result of the user determination condition” is directed to a mental process of self-reminding of the time to replace the oil based on previous mental observation and judgement.  This step recites a mental process.
Step 2A Prong Two evaluation:  Practical Application – No
82.	Claim 9 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
83.	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
84.	The claim limitation of “receiving information” is recited at high level of generality (i.e. as general means of inputting/outputting/transferring data from the collecting step). This amounts to mere data transferring which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). 
85.	Besides being interpreted as a mental step, the step of “performing notification” is also recited at high level of generality (i.e. as a general means of displaying the time to replace consumable), and amounts to mere post solution of displaying data, which is a form of insignificant extra-solution activity.  
Step 2B evaluation: Inventive concept - No
86.	Claim 9 is evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
87.	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of receiving and performing notification were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the vehicle is anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 
88.	For these reasons, there is no inventive concept in claim 9, and thus it is ineligible.
Claim Rejections - 35 USC § 103
89.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
90.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

91.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
92.	Claims 1, 4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20130046432 A1) in view of Hukill (US 20180144559 A1) in further view of Ono (US 10640061 B2).
Regarding claim 1, Edwards teaches,
A vehicle consumable management system comprising:
an on-board communication device that is installed in a vehicle (Telematics Unit 30, Fig. 1), and includes an information collecting unit (vehicle system modules (VSMs) 42 in the form of electronic hardware components that are located throughout the vehicle and typically receive input from one or more sensors [0023]) configured to collect information relating to one of a plurality of consumables of the vehicle (the engine control module is equipped with on-board diagnostic (OBD) features that provide myriad real-time data, such as that received from various sensors including vehicle emissions sensors, and provide a standardized series of diagnostic trouble codes (DTCs) [0023] Examiner notes that: an identified type of vehicle service alert, such as tire pressure, oil change status, or other diagnostic result based on a DTC generated by the vehicle [0046] Examiner interprets oil change status as a consumable status), and a vehicle information transmitting unit configured to transmit the information collected by the information collecting unit to a server device outside the vehicle (Telematics unit 30 is an OEM-installed device that enables wireless voice and/or data communication over wireless carrier system 14 and via wireless networking so that the vehicle can communicate with call center 20, other telematics-enabled vehicles, or some other entity or device [0018]);
a vehicle-external device (call center 20, Fig. 1) that includes a first vehicle information receiving unit, the vehicle information receiving unit configured to receive the information transmitted by the on-board communication device (Each cell tower 70 includes… receiving antennas… [0025] Examiner notes that the cell tower is not directly included with the call center 10, however, the two are directly linked and the cell tower acts as a receiving unit for the call center), a vehicle information storage unit configured to store the information received by the first vehicle information receiving unit (Database 84 can store account information such as subscriber authentication information, vehicle identifiers, profile records, behavioral patterns, and other pertinent subscriber information. [0031]), and the vehicle information transmitting unit of the vehicle-external device is configured to transmit the information stored in the vehicle information storage unit (Each cell tower 70 includes sending… antennas… [0025]) to a terminal device (computer 18, Fig. 1); and
the terminal device (computer 18, Fig. 1) includes a second vehicle information receiving unit configured to receive the information transmitted by the vehicle-external device (a client computer used by the vehicle owner or other subscriber for such purposes as accessing or receiving vehicle data [0028])… an accepting unit configured to accept a setting operation for setting the predetermined determination condition to a user determination condition (Computer 18 can be one of a number of computers accessible via a private or public network such as the Internet… a client computer used… for… accessing or receiving vehicle data or to setting up or configuring subscriber preferences or controlling vehicle functions [0028] Examiner notes the computer of Edwards is capable of receiving data, such as the determination condition, and updating preferences/ settings based on a user’s preferences)…
Edwards does not teach a replacement time determination unit configured to determine, based on the information received by the vehicle information receiving unit and a predetermined determination condition, a time to replace a consumable of the vehicle, and a notification unit configured to perform notification of the time to replace the consumable of the vehicle based on a result of the determination performed by the replacement time determination unit. However, Hukill teaches a vehicle consumable element analysis system comprising,
a replacement time determination unit configured to determine, based on the information received by the second vehicle information receiving unit of the terminal device and a predetermined determination condition, the predetermined condition being one a condition selected from the group consisting of a time, a distance, and a use, a time to replace a one of the plurality of consumable of the vehicle (the remote processor is configured to analyze the plurality of localized filter elements, environmental, and vehicle associated information along with the historical information to determine for a particular local filter element a cleaning and replacement recommendation. [0032]… the primary control unit 200 can also include a local non-transitory computer-readable medium 58 configured to store historical data regarding service life information… [0064] Examiner interprets a use as including the historical data which tracks service life),
and a notification unit configured to perform notification of the time to replace the one of the plurality of consumable of the vehicle based on a result of the user determination condition processed by the replacement time determination unit (The application can be used to display historical information, predictive maintenance information, remaining life information and comparative information [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the cleaning and replacement determination and application displaying maintenance and remaining life information taught by Hukill. One of ordinary skill in the art would have been motivated to make this modification in order to optimize consumable maintenance and replacement, while reducing unnecessary downtime [0003]. 
Edwards does not teach a condition changing unit configured to change the predetermined determination condition. However, Ono teaches a system for sending maintenance notifications comprising,
a condition changing unit configured to change the predetermined determination condition (After the maintenance notification is performed in a pop-up manner in the step S702, it is ascertained in the step S703 whether or not the user desires a maintenance method to be displayed. In the case where the user desires to confirm the maintenance method or to perform maintenance, the user selects the display of the maintenance method. When the user selects the display of the maintenance method, the detail of the maintenance method is displayed in the step S704 [Col. 7 Ln. 12-20]… After the detailed maintenance method is displayed in the step S704, it is ascertained in the step S705 whether or not the maintenance has been completed. In the display unit 113, it is ascertained with the user whether or not the maintenance has been completed; when the user selects the completion of the maintenance, maintenance completion processing is performed in the step S706. [Col. 7 Ln. 43-49]… When the maintenance notification condition has not been established in the step S701, when because the user does not immediately perform maintenance, the user selects in the step S703 the option of not displaying any maintenance method, or when because the user does not immediately perform maintenance, the user ascertains the maintenance method but selects the non-completion of maintenance, the notification processing is immediately ended. [Col. 8 Ln. 27-34] Examiner notes that the user is given the option of completing the maintenance or not when the notification appears; this serves the same purpose as selecting when to replace a vehicle consumable, where maintenance could be the replacement of vehicle parts as stated in [Col. 8 Ln. 35-38])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing maintenance completion request taught by Ono. One of ordinary skill in the art would have been motivated to make this modification in order to make sure vehicle owners and users are notified of maintenance concerns even when the vehicle has not been in use for long periods of time (Col 1, lines 43-57).
Regarding claim 4, Edwards teaches the system as claimed and detailed above with respect to claim 1. 
Edwards does not teach the notification unit of the terminal device performs processing for displaying, on a display unit, a first notification screen that contains information relating to a consumable whose replacement time determined by the replacement time determination unit has come, or a consumable whose replacement time is within a predetermined time period. However, Hukill teaches on a vehicle consumable element analysis system comprising,
wherein the notification unit of the terminal device performs processing for displaying, on a display unit (In some embodiments, the remote server can transmit filter element analysis data to be displayed on a local computing device via the wireless network, which can be a smartphone, personal computer, a simple display, etc. [0024]), a first notification screen that contains information relating to a consumable whose replacement time determined by the replacement time determination unit has come, or a consumable whose replacement time is within a predetermined time period (The application on the smart device can receive notifications from the server based on the plurality of sensor collected and non-collected data to determine various recommendations or warnings, such as critical filter status, dust load levels, remaining filter lifetime, and predictive maintenance times. [0009] Examiner interprets critical filter status as a replacement time and remaining filter lifetime as a consumable’s replacement time period).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the data transmission and notification of filter status taught by Hukill. One of ordinary skill in the art would have been motivated to make this modification in order to avoid unintentional damage and associated undue costs [0004].
Regarding claim 8, Edwards teaches,
A terminal device (computer 18, Fig. 1) comprising:
a vehicle information receiving unit configured to receive information relating to each of a plurality of consumables of a vehicle that is transmitted from a vehicle-external device (a client computer used by the vehicle owner or other subscriber for such purposes as accessing or receiving vehicle data [0028]);
an accepting unit configured to accept a setting operation for setting the predetermined determination condition; (Computer 18 can be one of a number of computers accessible via a private or public network such as the Internet… a client computer used… for… accessing or receiving vehicle data or to setting up or configuring subscriber preferences or controlling vehicle functions [0028] Examiner notes the computer of Edwards is capable of receiving data, such as the determination condition, and updating preferences/ settings); and
Edwards does not teach a replacement time determination unit configured to determine, based on the information received by the vehicle information receiving unit and a predetermined determination condition, a time to replace a consumable of the vehicle; a notification unit configured to perform notification of the time to replace the consumable of the vehicle based on a result of the determination performed by the replacement time determination unit. However, Hukill teaches on a vehicle consumable element analysis system comprising,
a replacement time determination unit configured to determine, based on the information received by the vehicle information receiving unit and a predetermined determination condition, the predetermined determination condition being one a condition selected from the group consisting of a time, a distance, and a use, a time to replace a one of the plurality of consumables of the vehicle (the remote processor is configured to analyze the plurality of localized filter elements, environmental, and vehicle associated information along with the historical information to determine for a particular local filter element a cleaning and replacement recommendation. [0032]);
a notification unit configured to perform notification of the time to replace the one of the plurality of consumables of the vehicle based on a result of the user determination condition processed by the replacement time determination unit (The application can be used to display historical information, predictive maintenance information, remaining life information and comparative information [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the cleaning and replacement determination and application displaying maintenance and remaining life information taught by Hukill. One of ordinary skill in the art would have been motivated to make this modification in order to optimize consumable maintenance and replacement, while reducing unnecessary downtime [0003].
Edwards does not teach a condition changing unit configured to change the predetermined determination condition to a user determination condition. However, Ono teaches a system for sending maintenance notifications comprising,
a condition changing unit configured to change the predetermined determination condition to a user determination condition (After the maintenance notification is performed in a pop-up manner in the step S702, it is ascertained in the step S703 whether or not the user desires a maintenance method to be displayed. In the case where the user desires to confirm the maintenance method or to perform maintenance, the user selects the display of the maintenance method. When the user selects the display of the maintenance method, the detail of the maintenance method is displayed in the step S704 [Col. 7 Ln. 12-20]… After the detailed maintenance method is displayed in the step S704, it is ascertained in the step S705 whether or not the maintenance has been completed. In the display unit 113, it is ascertained with the user whether or not the maintenance has been completed; when the user selects the completion of the maintenance, maintenance completion processing is performed in the step S706. [Col. 7 Ln. 43-49]… When the maintenance notification condition has not been established in the step S701, when because the user does not immediately perform maintenance, the user selects in the step S703 the option of not displaying any maintenance method, or when because the user does not immediately perform maintenance, the user ascertains the maintenance method but selects the non-completion of maintenance, the notification processing is immediately ended. [Col. 8 Ln. 27-34] Examiner notes that the user is given the option of completing the maintenance or not when the notification appears; this serves the same purpose as selecting when to replace a vehicle consumable, where maintenance could be the replacement of vehicle parts as stated in [Col. 8 Ln. 35-38])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing maintenance completion request taught by Ono. One of ordinary skill in the art would have been motivated to make this modification in order to make sure vehicle owners and users are notified of maintenance concerns even when the vehicle has not been in use for long periods of time (Col 1, lines 43-57).
Regarding claim 9, Edwards teaches,
A computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, caused at least one programmable processor to perform operations (Processor 52 executes various types of digitally-stored instructions, such as software or firmware programs stored in memory 54 [0020]) comprising: 
a vehicle information receiving unit configured to receive information relating to a plurality of consumables of a vehicle that is transmitted from a vehicle-external device (a client computer used by the vehicle owner or other subscriber for such purposes as accessing or receiving vehicle data [0028]);
an accepting unit configured to accept a setting operation for setting the predetermined determination condition (Computer 18 can be one of a number of computers accessible via a private or public network such as the Internet… a client computer used… for… accessing or receiving vehicle data or to setting up or configuring subscriber preferences or controlling vehicle functions [0028] Examiner notes the computer of Edwards is capable of receiving data, such as the determination condition, and updating preferences/ settings);
Edwards does not teach a replacement time determination unit configured to determine, based on the information received by the vehicle information receiving unit and a predetermined determination condition, a time to replace a consumable of the vehicle; a notification unit configured to perform notification of the time to replace the consumable of the vehicle based on a result of the determination performed by the replacement time determination unit. However, Hukill teaches on a vehicle consumable element analysis system comprising,
a replacement time determination unit configured to determine, based on the information received by the vehicle information receiving unit and a predetermined determination condition e predetermined condition being one a condition selected from the group consisting of a time, a distance, and a use, a time to replace a one of the plurality of consumables of the vehicle (the remote processor is configured to analyze the plurality of localized filter elements, environmental, and vehicle associated information along with the historical information to determine for a particular local filter element a cleaning and replacement recommendation. [0032]);
a notification unit configured to perform notification of the time to replace the one of the plurality of consumables of the vehicle based on a result of the user determination condition processed by the replacement time determination unit (The application can be used to display historical information, predictive maintenance information, remaining life information and comparative information [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the cleaning and replacement determination and application displaying maintenance and remaining life information taught by Hukill. One of ordinary skill in the art would have been motivated to make this modification in order to optimize consumable maintenance and replacement, while reducing unnecessary downtime [0003].
Edwards does not teach a condition changing unit configured to change the predetermined determination condition to a user determination condition. However, Ono teaches a system for sending maintenance notifications comprising,
a condition changing unit configured to change the predetermined determination condition to a user determination condition (After the maintenance notification is performed in a pop-up manner in the step S702, it is ascertained in the step S703 whether or not the user desires a maintenance method to be displayed. In the case where the user desires to confirm the maintenance method or to perform maintenance, the user selects the display of the maintenance method. When the user selects the display of the maintenance method, the detail of the maintenance method is displayed in the step S704 [Col. 7 Ln. 12-20]… After the detailed maintenance method is displayed in the step S704, it is ascertained in the step S705 whether or not the maintenance has been completed. In the display unit 113, it is ascertained with the user whether or not the maintenance has been completed; when the user selects the completion of the maintenance, maintenance completion processing is performed in the step S706. [Col. 7 Ln. 43-49]… When the maintenance notification condition has not been established in the step S701, when because the user does not immediately perform maintenance, the user selects in the step S703 the option of not displaying any maintenance method, or when because the user does not immediately perform maintenance, the user ascertains the maintenance method but selects the non-completion of maintenance, the notification processing is immediately ended. [Col. 8 Ln. 27-34] Examiner notes that the user is given the option of completing the maintenance or not when the notification appears; this serves the same purpose as selecting when to replace a vehicle consumable, where maintenance could be the replacement of vehicle parts as stated in [Col. 8 Ln. 35-38])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing maintenance completion request taught by Ono. One of ordinary skill in the art would have been motivated to make this modification in order to make sure vehicle owners and users are notified of maintenance concerns even when the vehicle has not been in use for long periods of time (Col 1, lines 43-57).
Regarding claim 10, Edwards teaches,
A vehicle consumable management method comprising the steps of: 
collecting, by a vehicle, information relating to each of a plurality of consumables and transmitting the collected information to the outside of the vehicle (the engine control module is equipped with on-board diagnostic (OBD) features that provide myriad real-time data, such as that received from various sensors including vehicle emissions sensors, and provide a standardized series of diagnostic trouble codes (DTCs) [0023] Examiner notes that: an identified type of vehicle service alert, such as tire pressure, oil change status, or other diagnostic result based on a DTC generated by the vehicle [0046] Edwards Examiner interprets oil change status as a consumable status);
accepting a setting operation for setting the predetermined determination condition (Computer 18 can be one of a number of computers accessible via a private or public network such as the Internet… a client computer used… for… accessing or receiving vehicle data or to setting up or configuring subscriber preferences or controlling vehicle functions [0028] Examiner notes the computer of Edwards is capable of receiving data, such as the determination condition, and updating preferences/ settings);
Edwards does not teach determining, based on the information transmitted by the vehicle and a predetermined determination condition, a time to replace a consumable of the vehicle; performing notification of the time to replace the consumable of the vehicle based on a result of the determination. However, Hukill teaches on a vehicle consumable element analysis system comprising,
determining, based on the collected information transmitted by the vehicle and a predetermined determination condition, the predetermined condition being one a condition selected from the group consisting of a time, a distance, and a user, a time to replace a one of the plurality of consumables of the vehicle (the remote processor is configured to analyze the plurality of localized filter elements, environmental, and vehicle associated information along with the historical information to determine for a particular local filter element a cleaning and replacement recommendation. [0032]);
performing notification of the time to replace the one of the plurality of consumables of the vehicle based on a result of the user determination condition (The application can be used to display historical information, predictive maintenance information, remaining life information and comparative information [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the cleaning and replacement determination and remaining life information taught by Hukill. One of ordinary skill in the art would have been motivated to make this modification in order to optimize consumable maintenance and replacement, while reducing unnecessary downtime [0003].
Edwards does not teach changing the predetermined determination condition to a user determination condition based on the accepted setting operation. However, Ono teaches a system for sending maintenance notifications comprising,
changing the predetermined determination condition to a user determination condition based on the accepted setting operation (After the maintenance notification is performed in a pop-up manner in the step S702, it is ascertained in the step S703 whether or not the user desires a maintenance method to be displayed. In the case where the user desires to confirm the maintenance method or to perform maintenance, the user selects the display of the maintenance method. When the user selects the display of the maintenance method, the detail of the maintenance method is displayed in the step S704 [Col. 7 Ln. 12-20]… After the detailed maintenance method is displayed in the step S704, it is ascertained in the step S705 whether or not the maintenance has been completed. In the display unit 113, it is ascertained with the user whether or not the maintenance has been completed; when the user selects the completion of the maintenance, maintenance completion processing is performed in the step S706. [Col. 7 Ln. 43-49]… When the maintenance notification condition has not been established in the step S701, when because the user does not immediately perform maintenance, the user selects in the step S703 the option of not displaying any maintenance method, or when because the user does not immediately perform maintenance, the user ascertains the maintenance method but selects the non-completion of maintenance, the notification processing is immediately ended. [Col. 8 Ln. 27-34] Examiner notes that the user is given the option of completing the maintenance or not when the notification appears; this serves the same purpose as selecting when to replace a vehicle consumable, where maintenance could be the replacement of vehicle parts as stated in [Col. 8 Ln. 35-38])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing maintenance completion request taught by Ono. One of ordinary skill in the art would have been motivated to make this modification in order to make sure vehicle owners and users are notified of maintenance concerns even when the vehicle has not been in use for long periods of time (Col 1, lines 43-57).
Regarding claim 11, Edwards teaches the vehicle consumable management system as claimed and detailed above with respect to claim 2.
However, Edwards does not teach the notification unit of the terminal device performs processing for displaying, on a display unit, a first notification screen that contains information relating to a consumable whose replacement time determined by the replacement time determination unit has come, or a consumable whose replacement time is within a predetermined time period. However, Hukill teaches on a vehicle consumable element analysis system comprising,
wherein the notification unit of the terminal device performs processing for displaying, on a display unit (In some embodiments, the remote server can transmit filter element analysis data to be displayed on a local computing device via the wireless network, which can be a smartphone, personal computer, a simple display, etc. [0024]), a first notification screen that contains information relating to the one of the plurality of consumables whose replacement time determined by the replacement time determination unit has come, or a one of the plurality of consumables whose replacement time is within a predetermined time period (The application on the smart device can receive notifications from the server based on the plurality of sensor collected and non-collected data to determine various recommendations or warnings, such as critical filter status, dust load levels, remaining filter lifetime, and predictive maintenance times. [0009] Examiner interprets critical filter status as a replacement time and remaining filter lifetime as a consumable’s replacement time period).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing display and filter status notification taught by Hukill. One of ordinary skill in the art would have been motivated to make this modification in order to avoid unintentional damage and associated undue costs [0004].
Regarding claim 12, Edwards does teach the vehicle consumable management system as claimed and detailed above with respect to claim 3.
However, Edwards does not teach the notification unit of the terminal device performs processing for displaying, on a display unit, a first notification screen that contains information relating to a consumable whose replacement time determined by the replacement time determination unit has come, or a consumable whose replacement time is within a predetermined time period. However, Hukill teaches on a vehicle consumable element analysis system comprising,
wherein the notification unit of the terminal device performs processing for displaying, on a display unit (In some embodiments, the remote server can transmit filter element analysis data to be displayed on a local computing device via the wireless network, which can be a smartphone, personal computer, a simple display, etc. [0024]), a first notification screen that contains information relating to the one of the plurality of consumables whose replacement time determined by the replacement time determination unit has come, or a one of the plurality of consumables whose replacement time is within a predetermined time period (The application on the smart device can receive notifications from the server based on the plurality of sensor collected and non-collected data to determine various recommendations or warnings, such as critical filter status, dust load levels, remaining filter lifetime, and predictive maintenance times. [0009] Examiner interprets critical filter status as a replacement time and remaining filter lifetime as a consumable’s replacement time period).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing display and filter status notification taught by Hukill. One of ordinary skill in the art would have been motivated to make this modification in order to avoid unintentional damage and associated undue costs [0004].
93.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20130046432 A1) in view of Hukill (US 20180144559 A1) and Ono (US 10640061 B2) in further view of Nakajima (JP 2004310149 A).
Regarding claim 2, Edwards teaches,
 The vehicle consumable management system according to claim 1, 
wherein the on-board communication device (Telematics Unit 30, Fig. 1) includes data properties, for each type of information, a setting as to whether or not the information is allowed to be transmitted to the outside of the vehicle is stored, and
the vehicle information transmitting unit of the on-board communication device (Telematics unit 30 is an OEM-installed device that enables wireless voice and/or data communication over wireless carrier system 14 and via wireless networking so that the vehicle can communicate with call center 20, other telematics-enabled vehicles, or some other entity or device [0018])…
Edward does not teach a transmission allowability table in which, for each type of information, includes a setting as to whether or not the information is allowed to be transmitted to the outside of the vehicle is stored, and an action of transmitting information that is allowed to be transmitted based on the transmission allowability table. However, Nakajima teaches on a data transmission control method for an onboard communication system comprising,
a transmission allowability table in which, for each type of information, including a setting as to whether or not the information is allowed to be transmitted to the outside of the vehicle is stored (In each transmission permission table, a combination of a type of data permitted to be transmitted and a channel to be used or a 1394 address (transmission destination) is registered. [0025]), and
an action of transmitting information that is allowed to be transmitted based on the transmission allowability table. (In each transmission permission table, a combination of a type of data permitted to be transmitted and a channel to be used or a 1394 address (transmission destination) is registered. [0033])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the transmission permission table taught by Nakajima. One of ordinary skill in the art would have been motivated to make this modification in order to prevent abnormal or unexpected data from causing unstable operation of the system [0004].
Regarding claim 3, Edwards teaches
The vehicle consumable management system according to claim 2, 
wherein accepting unit is configured to accept an operation for setting the transmission allowability table (Computer 18 can be one of a number of computers accessible via a private or public network such as the Internet… a client computer used… for… accessing or receiving vehicle data or to setting up or configuring subscriber preferences or controlling vehicle functions [0028] Examiner notes the computer of Edwards is capable of receiving data, such as the determination condition, and updating preferences/ settings. Examiner notes that, as detailed above, Edwards and Nakajima teach the transmission allowability table), and wherein the terminal device further includes a setting information transmitting unit configured to transmit, to the vehicle-external device, setting information that corresponds to the setting operation accepted by the accepting unit (Computer 18 can be one of a number of computers accessible via a private or public network such as the Internet… used by the vehicle owner… for such purposes as… setting up or configuring subscriber preferences or controlling vehicle functions [0028] Examiner notes that the computer/ terminal device can transmit information as it is connected to a network and can be used to change vehicle settings), the vehicle-external device includes a setting information receiving unit configured to receive the setting information transmitted by the terminal device (Each cell tower 70 includes… receiving antennas… [0025] Examiner notes that the cell tower is not directly included with the call center 10, however, the two are directly linked and the cell tower acts as a receiving unit for the call center), and a setting information storage unit configured to store the setting information received by the setting information receiving unit (Database 84 can store account information such as subscriber authentication information, vehicle identifiers, profile records, behavioral patterns, and other pertinent subscriber information. [0031]), and a setting information transmitting unit configured to transmit the information stored in the setting information storage unit to the on-board communication device (Each cell tower 70 includes sending… antennas… [0025]), and
the on-board communication device includes a setting information receiving unit configured to receive the setting information transmitted by the vehicle-external device (The telematics unit… establish a communications channel… with wireless carrier system 14 so that voice and/or data transmissions can be sent and received over the channel [0018] Examiner notes that the telematics unit functions as a receiver for data transmissions, including setting information), and a setting updating unit configured to update settings of the transmission allowability table based on the setting information received by the setting information receiving unit (Processor 52 executes various types of digitally-stored instructions… which enable the telematics unit to… execute programs or process data… [0020] Examiner notes that the processor within the telematics unit is capable of processing incoming data, such as setting information.)
94.	Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20130046432 A1) in view of Hukill (US 20180144559 A1) and Ono (US 10640061 B2) in further view of Oh (US 20120119897 A1).
Regarding claim 5, Edwards teaches the vehicle consumable management system and the notification unit of the terminal device performing processing for displaying, on the display unit as claimed and detailed above with respect to claim 4.
Edwards does not teach a second notification screen that indicates a list of consumables of the vehicle, each consumable being associated with a replacement time determined by the replacement time determination unit. However, Oh teaches a system for maintaining a variety of vehicle consumables comprising,
a second notification screen (Fig. 4, Examiner interprets second screen as a second portion of the same display device. This includes another tab or just a separate portion of the display. The display of Oh in Fig. 4 shows a list of consumables on the left side of the screen, separate from the replacement need and change interval to the right.) that indicates a list of the plurality of consumables of the vehicle, each of the plurality of consumables being associated with a replacement time determined by the replacement time determination unit (calculating a change interval of each consumable and an actual consumption distance in the consumable maintenance list; and notifying about when to change the consumable according to the change interval and the actual consumption distance [0015]… The display unit 150 displays a screen that notifies the driver of when to perform replacement or check of the consumable. An exemplary screen is shown in FIG. 4 [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the change interval and consumable maintenance list taught by Oh. One of ordinary skill in the art would have been motivated to make this modification in order to remind drivers to change consumables [0006] to lower the chance of breaking down or being in an accident [0005].
Regarding claim 6, Edwards teaches,
The vehicle consumable management system according to claim 4, 
the accepting unit of the terminal device accepts an operation for setting the determination condition on the determination condition notification screen displayed on the display unit (Computer 18 can be one of a number of computers accessible via a private or public network such as the Internet… a client computer used… for… accessing or receiving vehicle data or to setting up or configuring subscriber preferences or controlling vehicle functions [0028] Examiner notes the computer of Edwards is capable of receiving data, such as the determination condition, and updating preferences/ settings).
Edwards does not teach that the notification unit of the terminal device performs processing for displaying, on the display unit. However, Hukill teaches on a vehicle consumable element analysis system comprising,
wherein the notification unit of the terminal device performs processing for displaying, on the display unit (In some embodiments, the remote server can transmit filter element analysis data to be displayed on a local computing device via the wireless network, which can be a smartphone, personal computer, a simple display, etc. [0024])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the display taught by Hukill. One of ordinary skill in the art would have been motivated to make this modification in order to avoid unintentional damage and associated undue costs [0004].
Edwards does not teach a determination condition notification screen. However, Oh teaches a system for maintaining a variety of vehicle consumables comprising,
a determination condition notification screen (notifying about when to change the consumable according to the change interval and the actual consumption distance [0015] … The display unit 150 displays a screen that notifies the driver of when to perform replacement or check of the consumable. An exemplary screen is shown in FIG. 4 [0034])… 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the change notification and display taught by Oh. One of ordinary skill in the art would have been motivated to make this modification in order to remind drivers to change consumables [0006] to lower the chance of breaking down or being in an accident [0005].
Edwards does not teach indicating a list of consumables of the vehicle, each consumable being associated with a determination condition for use in determination performed by the replacement time determination unit. However, Ono teaches a system for sending maintenance notifications comprising,
a list of the plurality of consumables of the vehicle, each of the plurality of consumables being associated with a determination condition for use in determination performed by the replacement time determination unit (Fig. 10, Examiner notes that several consumables are listed with each consumable having two potential reasons for why maintenance or replacement are required.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the parts list and maintenance or replacement determinations taught by Ono. One of ordinary skill in the art would have been motivated to make this modification in order to keep data pertaining to consumables organized in a succinct list with their replacement conditions, so that users unfamiliar with a vehicle can quickly become aware of all the relevant or approaching maintenance concerns (Col 2, lines 7-24).
Regarding claim 7, Edwards, Hukill, Oh and Ono teaches the vehicle consumable management system claimed and detailed above in claim 6.
Edwards does not teach that the determination condition notification screen displays a determination condition set for each consumable, as well as information regarding a recommended determination condition. However, Ono teaches a system for sending maintenance notifications comprising,
wherein the determination condition notification screen displays a determination condition set for each consumable, as well as information regarding a recommended determination condition (Fig. 10, Examiner notes that several consumables are listed with each consumable having two potential reasons for why maintenance or replacement are required. Examiner interprets this to be a “set” of determination conditions.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the parts list and maintenance or replacement determinations taught by Ono. One of ordinary skill in the art would have been motivated to make this modification in order to keep data pertaining to consumables organized in a succinct list with their replacement conditions, so that users unfamiliar with a vehicle can quickly become aware of all the relevant or approaching maintenance concerns (Col 2, lines 7-24).
Regarding claim 13, Edwards teaches
The vehicle consumable management system according to claim 5, 
the accepting unit of the terminal device accepts an operation for setting the determination condition on the determination condition notification screen displayed on the display unit (Computer 18 can be one of a number of computers accessible via a private or public network such as the Internet… a client computer used… for… accessing or receiving vehicle data or to setting up or configuring subscriber preferences or controlling vehicle functions [0028] Examiner notes the computer of Edwards is capable of receiving data, such as the determination condition, and updating preferences/ settings).
Edwards does not teach that the notification unit of the terminal device performs processing for displaying, on the display unit. However, Hukill teaches on a vehicle consumable element analysis system comprising,
wherein the notification unit of the terminal device performs processing for displaying, on the display unit (In some embodiments, the remote server can transmit filter element analysis data to be displayed on a local computing device via the wireless network, which can be a smartphone, personal computer, a simple display, etc. [0024])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the display taught by Hukill. One of ordinary skill in the art would have been motivated to make this modification in order to avoid unintentional damage and associated undue costs [0004].
Edwards does not teach a determination condition notification screen that indicates a list of consumables of the vehicle, each consumable being associated with a determination condition for use in determination performed by the replacement time determination unit. However, Oh teaches a system for maintaining a variety of vehicle consumables comprising,
a determination condition notification screen that indicates a list of each of the plurality of consumables of the vehicle, each of the plurality of consumables being associated with the determination condition for use in determination performed by the replacement time determination unit (calculating a change interval of each consumable and an actual consumption distance in the consumable maintenance list; and notifying about when to change the consumable according to the change interval and the actual consumption distance [0015] … The display unit 150 displays a screen that notifies the driver of when to perform replacement or check of the consumable. An exemplary screen is shown in FIG. 4 [0034] Examiner notes that because the change interval is calculated, it implies a determination condition was reached)…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Edwards by implementing the calculated change interval and consumable maintenance list taught by Oh. One of ordinary skill in the art would have been motivated to make this modification in order to remind drivers to change consumables [0006] to lower the chance of breaking down or being in an accident [0005].
Response to Arguments
Applicant’s arguments, see page 8, filed 02/25/2022, with respect to claims 6 and 10 have been fully considered and are persuasive.  The 112b rejection of claims 6 and 10 has been withdrawn.
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. The 112b rejection of claims 1-5 and 11-13 still stands. The 101 rejection of claims 1, 8, and 10 still stands. The 103 rejection of claim 1-13 still stands. See response to arguments below.
Applicant’s arguments, see pages 11-12, filed 02/25/2022, with respect to the rejection(s) of claim(s) 1-13 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ono (US 10640061 B2), which was previously used to reject claims 6 and 7, but as seen above is now applied to claims 1-13. On page 12, applicant stated that in Edwards, “there is no teaching or suggestion that the client computer changes the condition for which a vehicle consumable is to be replaced.” Applicant further stated that the part replacement outlined in Hukill, “is based upon conditions detected by the system and not the user.” In view of these arguments, examiner used Ono in combination with Edwards and Hukill to teach on a user updating the predetermined determination condition via the condition changing unit. See the 103 rejection above for more detail.
Applicant stated that “Claims 1, 8 and 10 as evaluated as a whole integrates the alleged mental processes into a practical application,” and that, “the Examiner has only considered certain steps in isolation in order to support that conclusion that Claims 1, 8 and 10 are abstract, while omitting other steps recited in the claimed invention that go beyond covering performance in the mind but for the recitation of generic computer components.” Applicant specifically points out “the step of "a notification unit configured to perform notification of the time to replace the one of the plurality of consumable of the vehicle based on a result of the user determination condition processed by the replacement time determination unit" requires a processor,” and, “The notice is physically displayed on the terminal device. These are all steps that cannot be practically applied in the mind.” Examiner respectfully disagrees that claims 1, 8, and 10 integrate the mental processes into a practical application. The step of preforming notification based on a user determination condition and displaying the notification is one that a person could perform in the mind with the help of pen and paper. For instance, a vehicle owner could write down the date or mileage at which they wish to change their oil on a sticky note, that they keep in their vehicle as a reminder. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). See also, MPEP 2106.04(a)(2) III.
Applicant further argues that, “the Examiner fails to address whether the mental processes recited impose a meaningful limit on the mental process.” Applicant states that, “these alleged mental processes are executed by one of an on-board communication device, a vehicle-external device and a terminal device.” Examiner respectfully disagrees, the three devices recited above complete steps that are recited at a high level of generality and merely automate, therefore acting as a generic computer to perform the extra solution activity of data receiving, storing, and transmitting, see MPEP 2106.05(g). A variety of off the shelf computer components could be used to perform the steps these devices perform. 
Applicant submitted that, “an analysis under Step 2B is unnecessary,” and, “Claims 1, 8 and 10 are also patentable under Step 2B as being significantly more than the alleged mental process.” Examiner notes that analysis under step 2B was necessary because multiple limitations had been interpreted as extra-solution activities by the examiner and thus needed to be reevaluated at step 2B. Applicant further argues that, “vehicle consumable management system… improves technology in the field of vehicle-consumable management.” Examiner understands this the claimed improvement; however, the vehicle-consumable management system, method, and devices as claimed could be performed with possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). As outlined in the 101 rejection above, examiner interprets the receiving, transmitting, changing, collecting, etc. of data as mere collection or receipt of data, and thus maintains the 101 rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666